Dear Shareholder: Financial results remained stable in the second quarter despite a continued challenging environment for the banking industry.Commercial and retail customers are tightening their belts in the face of economic uncertainty.While this makes internal growth difficult to achieve, we have made steady progress toward meeting key initiatives which position us well for future growth. We announced the acquisition of Willow Financial Bancorp and its banking subsidiary, Willow Financial Bank, during the quarter.With Willow Financial, Harleysville will immediately become the third-largest banking institution headquartered in the Philadelphia region, with $5.5 billion in assets and 84 branches in some of the most attractive banking markets in the region.This acquisition, which we expect to close in the fourth quarter, is consistent with our stated strategy to grow through disciplined in-market acquisitions. Our aspiration is to become The Best Community Bank Anywhere, and as I’ve said before, there is no ‘silver bullet’ that will bring that vision to fulfillment overnight.However, the acquisition of Willow Financial represents a critical step toward that goal.It provides numerous opportunities for us to improve performance through expansion, empowerment, and effectiveness: Expansion:With Willow Financial, our branch network will stretch from Northeast Philadelphia through Western Chester County and into the Lehigh Valley, providing expanded presence and access to a larger pool of customers.We will be able to provide a greater share of our commercial customers’ borrowing needs and do business with larger commercial customers.The combined bank will have an extensive set of fee-generating products and services such as cash management, wealth management, and employee benefits programs which can be cross-sold to customers of both organizations. Empowerment:Working side-by-side, our talented teams will have numerous opportunities to suggest changes, propose new products, implement powerful selling programs to leverage our respective product sets, and deliver on the promise that this merger provides.We truly believe that the combined Harleysville/Willow Financial team will be the most talented group of community bankers in Southeastern Pennsylvania, providing a significant competitive advantage for Harleysville National. Effectiveness:With increased scale, we gain operating leverage.Last year’s proactive expansion of our operations center in Harleysville, PA will deliver immediate results as the combined bank will be able to operate out of that one facility.Increased scale enables us to evaluate new technology that will improve efficiency, the customer experience, or both. In total, we believe that completion of the Willow Financial Bancorp acquisition will provide numerous organic growth opportunities in the years to come. We are keeping a watchful eye on the credit environment, as during the second quarter loans classified as nonaccrual increased $12.5 million, primarily attributable to residential real estate development.We have taken steps in response to the situation by increasing allowance for -5- loan losses to approximately 1.25% of outstanding loans at June 30, 2008, and we continue to evaluate appraisals, financial reviews and inspections. In addition, Harleysville remains well-capitalized at June 30, 2008, with virtually no exposure to the sub-prime residential mortgage lending market. In conclusion, while the current market is challenging, we have never been more excited about the future.The Willow Financial acquisition is a significant event in our history and will transform Harleysville into one of the most visible and powerful banks in our region.We hope that you are as excited about this coming event as we are, and we thank you for your continued support. Sincerely, /s/ Paul Geraghty Paul Geraghty President and CEO -6- Harleysville National Corporation Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands) June 30, 2008 June 30, 2007 Assets Cash and due from banks $75,484 $62,915 Federal funds sold and securities purchased under agreements to resell 25,000 30,000 Interest-bearing deposits in banks 3,485 5,385 Investment securities available for sale 959,912 885,067 Investment securities held to maturity 54,222 58,857 (fair value $54,307 and $58,233) Net loans 2,470,794 2,060,345 Bank-owned life insurance 73,610 62,905 Other assets 219,725 137,770 Total assets $3,882,232 $3,303,244 Liabilities and Shareholders' Equity Noninterest-bearing deposits $362,750 $339,618 Interest-bearing deposits 2,502,398 2,163,936 Borrowed funds 612,595 473,679 Other liabilities 76,579 39,105 Shareholders' equity 327,910 286,906 Total liabilities and shareholders' equity $3,882,232 $3,303,244 Condensed Consolidated Statements of Income (Unaudited) (Dollars in thousands, except per share data) Six months ended June 30 Three months ended June 30 2008 2007 2008 2007 Income and Expense Interest income $101,769 $94,406 $49,353 $47,711 Interest expense 52,373 54,414 24,164 27,556 Net interest income 49,396 39,992 25,189 20,155 Provision for loan losses 5,067 3,550 3,107 1,125 Net interest income after provision for loan losses 44,329 36,442 22,082 19,030 Noninterest income 22,428 19,402 11,596 10,255 Noninterest expense 48,176 38,920 24,458 20,141 Income before income taxes 18,581 16,924 9,220 9,144 Income tax expense 3,950 3,711 1,893 2,065 Net income $14,631 $13,213 $7,327 $7,079 Financial Highlights Net income per share - Basic $0.47 $0.46 $0.24 $0.25 Net income per share - Diluted $0.46 $0.45 $0.23 $0.24 Cash dividends per share $0.40 $0.40 $0.20 $0.20 Weighted average shares - Basic 31,352,922 28,955,014 31,359,011 28,944,643 Weighted average shares - Diluted 31,522,029 29,222,626 31,521,608 29,190,602 Return on average assets 0.76% 0.81% 0.76% 0.86% Return on average equity 8.67% 9.08% 8.79% 9.69% This report may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various factors. Such factors include the possibility that increased demand or prices for the Company's financial services and products may not occur, changing economic and competitive conditions, technological developments, and other risks and uncertainities including those detailed in the Company's filings with the Securities and Exchange Commission. The following disclosure is made in accordance with Rule 165 of the Securities and Exchange Commission. Harleysville National Corporation and Willow Financial Bancorp, Inc. have or will be filing documents concerning the merger with the Securities and Exchange Commission, including a registration statement on Form S-4 (Registration No. 333-152007) containing a joint proxy statement/prospectus, has been distributed to shareholders of Harleysville National Corporation and Willow Financial Bancorp, Inc. Investors are urged to read the registration statement and the joint proxy statement/prospectus regarding the proposed transaction and any other relevant documents filed with the SEC, as well as any amendments or supplements to those documents, because they will contain important information. Investors can obtain a free copy of the joint proxy statement/prospectus, as well as other filings containing information about Harleysville National Corporation and Willow Financial Bancorp, Inc., free of charge on the SEC's Internet site (www.sec.gov), by contacting Harleysville National Corporation, 483 Main Street, Harleysville, PA 19438, (Telephone No. 215-256-8851), or by contacting Willow Financial Bancorp, Inc. at 170 South Warner Road, Wayne, PA 19087, (Telephone No. 610-995-1700). Directors and executive officers of Harleysville National Corporation and Willow Financial Bancorp, Inc. may be deemed to be participants in the solicitation of proxies from the shareholders of Harleysville National Corporation and Willow Financial Bancorp, Inc, respectively, in connection with the merger. Information about the directors and executive officers of Willow Financial Bancorp, Inc. and their ownership of Willow Financial Bancorp, Inc. common stock is set forth in Willow Financial Bancorp, Inc.'s proxy statement for its 2007 annual meeting of shareholders and can be obtained from Willow Financial Bancorp, Inc.Information about the directors and executive officers of Harleysville National Corporation and their ownership of Harleysville National Corporation common stock is set forth in Harleysville National Corporation’s proxy statement for its 2008 annual meeting of shareholders and can be obtained from Harleysville National Corporation.Additional information regarding the interests of those participants may be obtained by reading the prospectus/proxy statement regarding the proposed merger transaction. INVESTORS SHOULD READ THE JOINT PROXY STATEMENT/PROSPECTUS AND OTHER DOCUMENTS TO BE FILED WITH THE SEC CAREFULLY BEFORE MAKING A DECISION CONCERNING THE MERGER. -7-
